DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed July 5, 2022 have been received and considered by Examiner.
New claims 9-13 presented in the Amendment filed July 5, 2022 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 112(b),(d) rejections of claim 6 of record in the previous Office Action mailed February 3, 2022 have been withdrawn due to Applicant’s amendment in claim 6 in the Amendment filed July 5, 2022.
The 35 U.S.C. 103 rejections of the claims of record in the previous Office Action mailed February 3, 2022 have been withdrawn due to Applicant’s amendment in claim 1 in the Amendment filed July 5, 2022 (addition of HFA gas as a propellant gas in claim 1).

NEW REJECTIONS
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2 and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of copending Application No. 16/961,961 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1, 4 and 5 of the reference application corresponds to claim 2 of the instant application (which includes claim 1 of the instant application).

The combination of claims 1, 2, 4 and 5 of the reference application corresponds to claim 4 of the instant application (which includes claim 1 of the instant application).

The combination of claims 1, 2, 4 and 5 of the reference application corresponds to claims 4, 9 and 10 of the instant application.

The combination of claims 1-5 of the reference application corresponds to claims 5 and 11 of the instant application.

Claim 6 of the instant application falls within the scope of the combination of claims 1, 2, 4 and 5 of the reference application (and also of claim 7 of the reference application).

Claims 8 and 9 of the reference application correspond to claims 7, 8, 12 and 13 of the instant application.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 2 and 4-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-12 of copending Application No. 16/963,364 (reference application) in view of Hately et al. (US 2015/0217066 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 1, 4 and 5 of the reference application corresponds to claim 2 of the instant application (which includes claim 1 of the instant application). 
The combination of claims 8 and 10 of the reference application corresponds to claim 4, independent claim 9 and claim 12 of the instant application. 
While the claims of the reference application do not recite that the fluid dispenser device includes a metering valve and an HFA gas as a propellant gas, Hately et al. teach a fluid dispenser device (Fig. 1-4, 10 and 11) comprising at least one reservoir (canister 4) that is suitable for containing fluid to be dispensed and a propellant gas, a metering valve (paragraph 0062) that is mounted on the reservoir and a body (tubular body 7, paragraph 0061) including a dispenser orifice via which the fluid is dispensed, where the reservoir (canister 4) is movable in the body so as to actuate the valve (see, for example, paragraphs 0025 and 0026). Hately et al. teach that the dispenser device contains an HFA gas as a propellant gas (paragraph 0045). Since Hately et al. establish that it is well known to include a metering valve and HFA gas as a propellant gas in a fluid dispenser device, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have included a metering valve and HFA gas as a propellant gas in a fluid dispenser device in the fluid dispenser device recited in the claims of the reference application.

Claim 8 of the reference application corresponds to claims 7 and 1 of the instant application and claim 12 of the instant application.

The combination of claims 8 and 9 of the reference application corresponds to claim 2 of the instant application.
The combination of claims 8, 9 and 10 of the reference application corresponds to claim 10 of the instant application. 

The combination of claims 8, 10 and 11 of the reference application corresponds to claims 5 and 11 of the instant application. 

The combination of claims 8 and 12 of the reference application corresponds to claim 8 of the instant application.

The combination of claims 8, 10 and 12 of the reference application corresponds to claim 13 of the instant application.

The combination of claims 8 and 10 of the reference application corresponds to claims 4 and 9 of the instant application. 

Claim 6 of the instant application falls within the scope of the combination of claim 8 of the reference application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10, it is unclear if the “a material comprising an aliphatic polyketone” is intended to be (a) a different polyketone (therefore, a different polymer and component) from the aliphatic polyketone terpolymer recited in claim 9, (b) the aliphatic polyketone terpolymer recited in claim 9 or (c) either (a) or (b) (claim 10 depends upon claim 9). Examiner notes this is unclear because there is no direct link between the recitation “an aliphatic polyketone” of claim 10 and the recitation of the aliphatic polyketone terpolymer recited in claim 9. Examiner notes that the most literal way to interpret the language of claim 10 is that a blend of (1) the aliphatic polyketone terpolymer recited in claim 9 and (2) another aliphatic polyketone (of claim 10) is required (which is option (a) identified above), but it is not clear that this is what Applicant intends to recite.

In regard to claim 12, it is unclear if the “at least one aliphatic polyketone” is intended to be (a) a different polyketone (therefore, a different polymer and component) from the aliphatic polyketone terpolymer recited in claim 9, (b) the aliphatic polyketone terpolymer recited in claim 9 or (c) either (a) or (b) (claim 12 depends upon claim 9). Examiner notes this is unclear because there is no direct link between the recitation “at least one aliphatic polyketone” of claim 12 and the recitation of the aliphatic polyketone terpolymer recited in claim 9. Examiner notes that the most literal way to interpret the language of claim 12 is that a blend of (1) the aliphatic polyketone terpolymer recited in claim 9, (2) another aliphatic polyketone (of claim 12) and (3) the at least one other polymer is required (which is option (a) identified above), but it is not clear that this is what Applicant intends to recite.

Claim 13 is rejected for the same reasons that claim 12 is rejected, since claim 13 depends upon claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hately et al. (US 2015/0217066 A1) in view of Elmequenni (US 2018/0346176 A1).

In regard to claims 1, 2, 4-6 and 9-11, Hately et al. teach a fluid dispenser device (Fig. 1-4, 10 and 11) comprising at least one reservoir (canister 4) that is suitable for containing fluid to be dispensed and a propellant gas, a metering valve (paragraph 0062) that is mounted on the reservoir and a body (tubular body 7, paragraph 0061) including a dispenser orifice via which the fluid is dispensed, where the reservoir (canister 4) is movable in the body so as to actuate the valve (see, for example, paragraphs 0025 and 0026). Hately et al. teach that the dispenser device contains an HFA gas as a propellant gas (paragraph 0045).

Hately et al. does not teach that at least a portion of the dispenser device is made out of a material comprising an aliphatic polyketone as to claim 1, an aliphatic polyketone terpolymer as to claims 4 and 9, or ethylene/propylene/carbon monoxide terpolymer (which is an aliphatic polyketone terpolymer) as to claims 5 and 11.

Hately et al., however, teach that at least a portion of the dispenser device is made out of a material comprising/constituted by various suitable plastic polymers, including polyacetal (POM) (para [0041]) (polyacetal is also called polyoxymethylene, see included Wikipedia.org entry of Polyoxymethylene, first sentence of page 1).

Elmequenni discloses a fluid dispensing device including a pump, where the pump is of a polyketone material (paragraph 0077), including an aliphatic polyketone material (paragraphs 0078-0083), including an ethylene/propylene/carbon monoxide terpolymer (paragraphs 0078-0083), where paragraph 0083 teaches the ethylene/propylene/carbon monoxide terpolymer species of the formula shown in paragraph 0079 (R1 is ethylene, R2 is propylene). Elmequenni discloses that the polyketone material is used in place of polyacetal (POM, polyoxymethylene) in order to avoid the toxicological risks associated with POM, mainly due to fomaldehyde ommissions during its hot injection into the manufacturing molds, and during destruction of the dispenser systems of end-of life products (paragraph 0006). Elmequenni additionally discloses that the polyketone materials are a strong material with good resistance to ageing, that can be sterilized since it the polyketone materials have good resistance to sterilization by beta and gamma radiation, and that does not salt out hazardous and/or carcinogenic substances (paragraphs 0057-0059 and 0071), so that the device is long-lived, sterilizable and non-leaching/non-hazardous.

Therefore, since Hately et al. teach that components of the dispenser device of Hately et al. may be of polyacetal (POM, polyoxymethylene) (paragraph 0041), and since Elmequenni disclose replacement of POM with polyketones, including aliphatic polyketones, including ethylene/propylene/carbon monoxide terpolymer, in order to avoid the toxicological and carcinogenic risks of POM and since the polyketone materials have good resistance to sterilization by beta and gamma radiation, and that does not salt out hazardous and/or carcinogenic substances (paragraphs 0057-0059 and 0071), so that the device is long-lived, sterilizable and non-leaching/non-hazardous, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the POM of Hately et al. with the  polyketones, including aliphatic polyketones, including ethylene/propylene/carbon monoxide terpolymer, taught by Elmequenni  in order to achieve the benefits of polyketone identified above by Elmequenni , and additionally because use of polyketone yields a device that is long-lived, sterilizable and non-leaching/non-hazardous as taught by Elmequenni.

In further regard to claim 6, the “material consists of aliphatic polyketone” for the portion of the device taught by Hately et al. and Elmequenni that is made of aliphatic polyketone: for example, if one component of the device is made of aliphatic polyketone, that portion of the device consists of aliphatic polyketone (note that claim 1 recites that “at least a portion of the dispenser device is made out of a material comprising an aliphatic polyketone”, which includes only a portion of the device being made out of the polyketone).

In regard to claims 2 and 10, Hately et al. and Elmequenni teach the dispensing device as discussed above in regard to claims 1 and 9. Hately et al. teach that the dispensing device includes a dose counter or indicator (dose indicator device 9, paragraph 0063 and Fig. 9). As dose indicator device 9 is a rigid part, and a Hately et al. teach that the rigid parts of the dispensing device may be formed of POM (acetal, polymethyleneoxide) (paragraph 0041), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the POM of the dose indicator device 9 Hately et al. with the polyketones of Elmequenni , including aliphatic polyketones, including ethylene/propylene/carbon monoxide terpolymer, for the same reasons taught by Elmequenni  identified above in regard to claims 1, 4-6, 9 and 11.

(In regard to claims 7 and 12, note that an alternative interpretation to the following interpretation is provided below in the rejection that relies upon Tanaka et al. (US 2009/0209906).)
In regard to claims 7 and 12, Hately et al. and Elmequenni teach the dispensing device as discussed above in regard to claims 1 and 9. Elmequenni further teach that a rigid part of the device, stem 6, may be formed of at least one polyketone (paragraph 0095), which includes two or more polyketones. Note that, in the recitation “at least one aliphatic polyketone and at least one other polymer”, a different polyketone from one polyketone that falls within the scope of “at least one aliphatic polyketone” could reasonably be read to correspond to “at least one other polymer”. Since Elmequenni teach two or more polyketones for the stem 6, and thus that a blend of two or more polyketones is suitable, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have replaced the POM of at least one component of the device taught by Hately et al. and Elmequenni with two or more polyketones of Elmequenni , including aliphatic polyketones, including ethylene/propylene/carbon monoxide terpolymer, for the same reasons taught by Elmequenni  identified above in regard to claims 1, 4-6, 9 and 11.

Claims 7, 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hately et al. (US 2015/0217066 A1) in view of Elmequenni (US 2018/0346176 A1), and in further view of Tanaka et al. (US 2009/0209906)
Hately et al. and Elmequenni teach the dispensing device as discussed above in regard to claims 1 and 9.
Tanaka et al. teach a fluid dispensing device including a pneumostome management system (PMS) and a drug delivery device (see, for example, abstract, the articles shown in Fig. 2A-2E, 3A, 3B, 4A, 4B, 7A, 7B etc., and explained in paragraphs 0084-0098 and 0117-0149). Tanaka et al. teach that the PMS delivery device may be formed of blends of (a) polyketones including polyaryletheretherketone, polyetheretherketone, polyetheretherketoneketone, polyetherketoneetherketoneketone polyetherketone and (b) many of the other polymers listed in claims 8 and 13. Since Tanaka et al. establish that it is suitable to form the components of a pneumostome management system (PMS) and a drug delivery device with blends of polyketones and many of the polymers other than polyketone listed in claims 8 and 13, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed at least one of the components of the dispensing device taught by Hately et al. and Elmequenni  as discussed above in regard to claims 1 and 9 with a blend of a polyketone and at least one polymers other than polyketone listed in claims 8 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier, can be reached at 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1788